DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omoruyi Osula on 3/1/2022.

The application has been amended as follows: 
Claim 27, line 2, delete “the”.

Allowable Subject Matter
Claims 21-39 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 21 is the inclusion of the specific limitations of "wherein each spring element of the plurality of spring elements is coupled to, and circumferentially spaced about, the at least one anchor such that adjacent groups of radially offset spring members defining each spring element of the plurality of spring elements are radially separated by gap; and wherein each spring member of the group of radially offset spring members comprises a radial length different from the other spring members of the group of radially offset spring members”, in combination of with all other recited associated elements in a gyroscope.
The primary reasons for allowance of independent claim 31 is the inclusion of the specific limitations of “a plurality of spring elements, each spring element (i) being defined by a group of radially offset spring members and (ii) coupled to, and circumferentially spaced about, the at least one anchor such that adjacent groups of radially offset spring members defining each spring element of the plurality of spring elements are radially separated by a gap; wherein each spring member of the group of radially offset spring members comprises a radial length different from the other spring members of the group of radially offset spring members”, in combination of with all other recited associated elements in a gyroscope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861